Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This is a non-final rejection 
Claims 1, 4-6, 8, 11-14, 17-19, 22, and 26-27 are pending.

Status of Claims 
Applicant’s amendment date 11/19/2021, amending claims 1, 8, and 14. Cancelling claims 23-25.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Response to Argument under 35 USC 101 (Alice):
Examiner merely states that the claims need be taken as a whole and that the claims are directed to an abstract idea because the claims recite the claimed invention (i.e., the Examiner copies and pastes the entire claimed invention). First, the Examiner cannot event define the abstract idea and instead is required to copy/paste the entire invention and states that the invention is an abstract idea. The C.A.F.C. affirmed and Federal Circuit agreed that in Core Wireless that the claims are patent eligible under Alice Step 1 if the claims are directed to an improvement in the art and not an abstract idea”. 

The examiner respectfully disagrees: 

The instant application is not similar to the case laws the applicant listed above. Independent Claims 1, 8 and 14, the claims are directed to grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer and a locality of the customers; and second: measuring a strength of an impact on a plurality of events for a group of the segments of customers by analyzing sales data across a full product set to determine a relevant product that drives the sales data for the segments of customers as an event-driven purchase; calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicate the strength of the impact of each event in terms of an impact in the locality of the customers; and mapping each event to the plurality of groups that exhibit a strongest strength of the impact to the event in the locality, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products. wherein the grouping uses an event-driven clustering technique in which: static clustering of customers that respond to similar events is initialized by grouping aggregated dollar spending on days close to each event; grouping each event into categories of interest; for each customer, aggregating a spending on each day across all product groups; normalizing a daily spending to a percentage of a total spending; Serial No. 15/282,6373 Docket No. YOR920161304US1YOR.1094 for each of n-event categories, days are flagged that are within a window of some event from the category; for each customer-category pair, a total of customer's normalized spending is computed falling on a flagged day; and an n-vector of customer-category spending for each customer is taken and k- means clustering is performed on this set to group customers, further comprising; constructing response pools for each event combining relevant groups together; measuring a strength of an impact of an event on a response pool of the response pools; and creating an initial segmentation of customers for the grouping based on the strength of the impact of the event on the response pool, outputting the initial segmentation of a consumer such that the consumer tailors advertising to the locality of the customers, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products; a search over all combinations of the grouped segments to determine a score for a subset of the groups and find a group that produces a best score for the strength of the impact, the search are adjusted to add/remove segments from the grouped segments according to a budget to improve the score until the best score is found within the budget which is clearly a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) under “Certain Methods of Organizing of Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Applicants argue: see applicant remarks page 1:
Step 2A-Prong Two Arguments
The real question is specificity. The claims need to specifically recite the improvement in the art and the claims need to be directed to that improvement.
The specific improvement includes how the invention creates an initial segmentation of customers for the grouping to group based on the strength of the impact of the event on the response pool and outputting the initial segmentation to a cloud computing node of a consumer such that the consumer tailors advertising to the locality of the customers. Therefore, the claims have great specificity and are directed to this specific improvement in the art and not to "an abstract idea".
The examiner respectfully disagrees: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claim recites the additional limitation of “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).
The user of generic computer component to “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Examiner further notes that receiving as input is well known in the art.
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. 
Examiner asserts that a computer implemented method..... “A processor”, “a non-transitory computer readable storage medium”, and “a memory”. With regard to the cloud computing, in applicant specification paragraph [0044], “a cloud computing environment …. With any other type of computing environment now known or later developed” as recited in the independent claim are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.
The courts have recognized the following computer functions as well-understood, routing, and convention functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data,” “automating mental tasks,” etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). 
See specification ¶ [0019], “one or more computers of a computer system 12 according to an embodiment of the present invention can include a memory 28 having instructions stored in a storage system to perform the steps of FIG. 1.” Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)

	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 14 includes various elements that are not directed to the abstract idea. These elements include “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps. Examiner asserts that a “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 


Claim Rejections - 35 USC § 112
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites the limitation “The computer-implemented method of claim 1, further comprising estimating a likelihood of an event-driven purchase for each product type and an event category combination, the likelihood being expressed as a mixture of a mode-based purchase likelihoods for each concurrent event in the event category combination, weighted by an estimated impact and a model is solved over all parameters to find a set of parameters using an expectation-maximization algorithm; determining groups of customers that respond to a similar event category based on a correlation between the groups of customers and the customer-event map; and creating an inventory list for each product type based on the likelihood of the event- driven purchases and based on the groups of customers, wherein the likelihood of the event-driven purchase is further estimated based on: event causality as a latent variable factoring a function of a quantity which models the likelihood of the event-driven purchase; and Serial No. 15/282,63712 Docket No. YOR920161304US1 YOR.1094 a function factoring the likelihood that a first customer type purchases for first category events. The specification in ¶[0017] does not disclose that the system automatically, execute the optimal mitigation action to resolve the anomaly. Paragraph ¶[0017] disclose, “Determination of the most appropriate mitigation action prevents expenditure of time in implementing actions that may not resolve the detected anomaly”. As explained above, the system will determine the most appropriate action for the entity (see ¶[0033] of the specification, “a segmentation module 410, an event response module 420, and a segment-event mapping logic 430 can output an event correlation score 408 and a product-event correlation score 409”.). The specification when examined as a whole does not disclose/defined that the system estimating a likelihood of an event-driven purchase for each product type and an event category combination, the likelihood being expressed as a mixture of a mode-based purchase likelihoods for each concurrent event in the event category combination, weighted by an estimated impact and a model is solved over all parameters to find a set of parameters using an expectation-maximization algorithm; determining groups of customers that respond to a similar event category based on a correlation between the groups of customers and the customer-event map; and creating an inventory list for each product type based on the likelihood of the event- driven purchases and based on the groups of customers, wherein the likelihood of the event-driven purchase is further estimated based on: event causality as a latent variable factoring a function of a quantity which models the likelihood of the event-driven purchase; and Serial No. 15/282,63712 Docket No. YOR920161304US1 YOR.1094 a function factoring the likelihood that a first customer type purchases for first category events.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-6, 8, 11-14, 17-19, 22, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-6, 8, 11-14, 17-19, 22, and 26-27 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 8 and 14, the claims are directed to the abstract idea and substantially recite the limitations: first: grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer and a locality of the customers; and second: measuring a strength of an impact on a plurality of events for a group of the segments of customers by analyzing sales data across a full product set to determine a relevant product that drives the sales data for the segments of customers as an event-driven purchase; calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicate the strength of the impact of each event in terms of an impact in the locality of the customers; and mapping each event to the plurality of groups that exhibit a strongest strength of the impact to the event in the locality, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products. wherein the grouping uses an event-driven clustering technique in which: static clustering of customers that respond to similar events is initialized by grouping aggregated dollar spending on days close to each event; grouping each event into categories of interest; for each customer, aggregating a spending on each day across all product groups; normalizing a daily spending to a percentage of a total spending; Serial No. 15/282,6373 Docket No. YOR920161304US1YOR.1094 for each of n-event categories, days are flagged that are within a window of some event from the category; for each customer-category pair, a total of customer's normalized spending is computed falling on a flagged day; and an n-vector of customer-category spending for each customer is taken and k- means clustering is performed on this set to group customers, further comprising; constructing response pools for each event combining relevant groups together; measuring a strength of an impact of an event on a response pool of the response pools; and creating an initial segmentation of customers for the grouping based on the strength of the impact of the event on the response pool, outputting the initial segmentation of a consumer such that the consumer tailors advertising to the locality of the customers, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products; a search over all combinations of the grouped segments to determine a score for a subset of the groups and find a group that produces a best score for the strength of the impact, the search are adjusted to add/remove segments from the grouped segments according to a budget to improve the score until the best score is found within the budget.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8 and 14 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing of Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 4-6, 11-13, 17-19, 22, and 26-27 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8 and 14 includes various elements that are not directed to the abstract idea. These elements, “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0019] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 
 

Dependent claims 27 is not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are the “an estimated impact and a model”, “an expectation-maximization algorithm”, and “a latent variable factoring a function”. Using the model is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the “an estimated impact and a model”, “an expectation-maximization algorithm”, and “a latent variable factoring a function” are merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Dependent claims 4-6, 11-13, 17-19, 22, and 26 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. US 2013/0191195: systems and methods to present process offers. 
Milne US 2007/0203773: method for avoiding or limiting early build due to yield decreases. 
Liang US 2015/0106867: security information and event management. 
Martinez et al. US 2016/0063419: inventory optimization tool.
Mathis et al. US 2018/0053199: auto-segmentation. 
Mangipudi et al. US 2016/0171540: dynamic omnichannel relevant content and services targeting in real time.  
Konig et al. US 2017/0316438: customer experience analytics. 
High et al. US 2017/0278053: event-based sales prediction. 
Astrong et al. US 2014/0279868: system and method for generating an informational packet for the purpose of marketing a vehicle to prospective customers. 
Frazer et al. US 2014/0222506: consumer financial behavior model generated based on historical temporal spending data to predict future spending by individuals. 
Treiser US 2013/0297543: tools and methods for determining relationship values. 
Najibi et al. US 2018/0285682: saliency-based object counting and localization. 
SHI et al. US 2016/0275413: Model vector generation for machine learning algorithms. 
Anderson et al. US 2015/0317589: Forecasting system using machine learning and ensemble methods. 
Green et al. US 2015/0032502: systems and methods for sales and inventory management.  
Van Dusen et al. US 2017/0235848: system and method for fuzzy concept mapping, voting ontology crowd sourcing, and technology prediction.  
Quastse et al. US 2005/0010472: High-precision customer based targeting by individual usage statistics. 
Capistrán, Carlos, and Allan Timmermann. "Forecast combination with entry and exit of experts." Journal of Business & Economic Statistics 27.4 (2009): 428-440. (Year: 2009). (Reference U)
Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. (Year: 2015). (Reference V)
Ali, Özden Gür, et al. Pooling information across SKUs for demand forecasting with data mining. working paper, 2007. (Year: 2007). (Reference W)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624